Opinion by
Judge Peters :
In the case of Commonwealth v. Harvey, 16 B. Monroe, 1, this court held that a presentment which merely charges the defendant with having kept a tippling house is good under the revised statutes; nor is the presentment in this case defective in failing to state the months in which the offense was. committed. It was found by the grand jury on the 8th of March, 1872; and the offense as charged must have been committed if at all between the 1st of January, 1872, and the day the presentment was found. Consequently, it must necessarily have been within the time prescribed.
By Sec. 1 of an act approved 17th February, 1866, Myers Supp., page 762, it is provided that before any coffee house keeper shall presume hereafter to sell any spirituous or vinous liquors, to any person whatever, he shall execute a bond with one or more good sureties in the penalty of $500, conditioned, etc.
Without executing the bond as required, a license confers no authority to sell liquor on a keeper of a coffee house; the law requires him to execute the prescribed, bond at the time and at each time he obtains license to keep a coffee house and it was admitted on the trial that from the 12th day of July, 1871, to the 13th of May, 1872, he had no bond except one he executed on the 6th of Feb*206ruary, 1871, and having sold liquor by the retail within the periods named, without having executed the requisite bond, he subjected himself to the penalty of keeping a tippling house.

T. O. Goalder, for appellant.


Rodman, for appellee.